Title: From John Adams to Benjamin Waterhouse, 28 May 1813
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir,
Quincy May 28. 1813

You know not the Feeling I have for you. I wish Mr Cutts and Mr Seaver, may guess right: but you know Men are apt to guess as they wish.
You “do not See but Christians destroy each other full as much as Pagans”. To this I answer, Joshua Pizarro Alva, Lorrain, Laud, Bartholomews day, the Powder Plott and the Irish Massacre. I will add that Democrats, Deists and Atheists destroy each other, and the rest of the World, as much as Jews, Christians or Pagans. Recollect the French Revolution. Of the death of Rush, I cannot write or Speak.
Will our Accademy of Arts and Sciences, or our Medical Society, take any Notice of his Death?
I think your Son John will succeed in Philadelphia. His choice is I hope and believe judicious.
I must also “acquiesce in Deprivations”.
But I have Something to communicate of more importance to the U.S. than You, or I, or all our Posterity. What? Says your Self-Love and mine can this be?!!!?
I have received a Book from Philadelphia with the Title of “Sketches of the Naval History of the United States, from the Commencement of the Revolutionary War to the present time”. By Thomas Clark Topographical Engineer of the United States: printed for Mathew Cary Philadelphia 1813.
The Patriot and the Chronicle would do more honor to the Papers, and more good to the Union by advertising this Book, than by many their colums of political Speculation and Controversy. This is my Opinion and I have no more to Say

John Adams